In this case the original indictment and not a transcript was sent to Robeson Superior Court, and the defendant has been tried on it and convicted. Had it not been for the peculiar words of the act of 1806, the objections now urged would never have been thought of. It is a novel objection that the defendant has been tried on the original indictment, and not on a copy. The objection is not substantial; for           (202) the defendant by pleading to the original indictment did not lose any advantage that he could have had by being tried on the transcript. The original is better evidence of the facts charged, and of the finding of the grand jury, than any transcript or copy can be. The object of the clause of the act relied on is to multiply the chances of a fair and impartial trial by jury; and as that was in no respect abridged by the defendant's taking his trial on the original bill, the reasons offered in arrest must be overruled. Judgment for the State. *Page 154